DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,400,412.  Although the claims at issue are not identical, they are not patentably distinct from each other because the structural details of the subcombination (the impact compactor drum) are found in claim 1 of the patent.  The limitations of the “wherein” statements in the instant application pertaining to how the drum body would rise and fall would happen to the drum of the patent when the patented drum is rotated, and therefore are covered.

Remarks
Portions of the amendments to the claims filed 11/17/2020 are typed in a color that is not black.  This does not reproduce well.  Please only use black text.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 (and through dependency, claims 5-8) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 contains two periods (the first period after the clause beginning with “a second re-entrant/concave portion; the second period after the last clause).  It is unclear what entirely is required in claim 1.  For purposes of examination, it will be assumed that Applicant had intended the first period (after the clause beginning with “a second re-entrant/concave portion”) to be a semi-colon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berrange, US 3,788,757.
Regarding claim 1, Berrange teaches an impact compactor drum (Figure 4) for an impact compactor, wherein the impact compactor drum includes (see reproduction of Berrange’s Figure 4 with Examiner’s annotations provided on the following page): 
a non-round compactor drum body which is rotatable about an axis of rotation and which is shaped to produce, under a weight thereof, a series of impact blows on a ground surface over which the impact compactor drum rolls (column 1 lines 10-16), when the impact compactor drum is rolled in both a first direction and an opposite second direction along the ground surface, the non-round compactor drum body has a radially outer part which extends circumferentially around the axis of rotation and which, in use, engages a ground surface as the drum body rolls there along during a surface compaction process,
wherein the outer part includes at least one salient point/portion onto which the drum body can rise based on the drum body being rolled in the first or second direction along the ground surface;
a first re-entrant/concave portion which immediately follows the at least one salient point/portion as the drum body rolls on the ground surface in the first direction in order to facilitate the production of the impact blows when the drum body is rolled in the first direction, and 
a second re-entrant/concave portion which immediately follows the at least one salient point/portion as the drum body rolls on the ground surface in the second direction in order to facilitate the production of the impact blows when the drum body is rolled in the second direction; (see 112b rejection above)

    PNG
    media_image1.png
    289
    525
    media_image1.png
    Greyscale

 wherein the salient point/portion and first re-entrant/concave portion are configured such that, when the drum body is rolled in the first direction along the ground surface, the drum body rises onto the at least one salient point/portion and thereafter drops/falls down in order to produce an impact blow on the ground surface over which the impact compactor drum travels, and 
wherein the salient point/portion and second re-entrant/concave portion are configured such that, when the drum body is rolled in the second direction along the ground surface, the drum body rises onto the at least one salient point/portion and thereafter drops/falls down in order to produce an impact blow on the ground surface over which the impact compactor drum travels (it must do this since the drum is non-circular and Berrange explicitly teaches the drum rising and falling to impactly compact the underlying material; column 1 lines 10-16).
Regarding claim 5, as shown in Berrange’s Figure 4, when the drum body is viewed along an axis of rotation thereof, the radially outer part is shaped such that the radially outer part has a shape symmetrical about a line extending between the axis of rotation and the at least one salient point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berrange as applied above to claim 1 in view of Clifford, US 3,950,110.
Regarding claim 6, while Berrange only discloses the drum and fails to provide details of the vehicle which would drive the drum, Clifford teaches a compaction roller that is connected to a draft vehicle (column 2 lines 52-53; column 3 lines 47-48).  It would have been obvious to one of ordinary skill in the art to modify Berrange’s drum to be connected it to a draft vehicle in view of Clifford’s disclosure to be able to drive the drum.  The resulting combination yields a bi-directional impact compactor since a draft vehicle can go forwards and backwards.
Regarding claim 7, the resulting combination includes a chassis structure (body of the draft vehicle).  Since Clifford shows a compactor drum mounting arrangement (connection means and frame as shown in Clifford’s Figure 1), it would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a compactor drum mounting arrangement via which the impact compactor drum is mounted to the chassis structure in view of Clifford’s disclosure.
Regarding claim 8, the resulting combination includes a chassis structure (body of the draft vehicle).  Since Clifford shows a first link (30.1+30.2 as shown in Clifford’s Figure 1), it would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a first link wherein the impact compactor drum is pivotally mounted to the chassis structure via the first link in view of Clifford’s disclosure to allow the impact compactor drum to function as intended.  The resulting combination includes the impact compactor drum being rotatably mounted to the first link by means of a compactor drum mounting arrangement (connection means and frame as shown in Clifford’s Figure 1).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner notes that Shatto, US 3,071,050 also teaches a non-round impact compactor drum having at least one salient point/portion and first and second re-entrant/concave portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671